Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND

RESTATED LOAN AND SECURITY AGREEMENT

This First Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”), is dated as of March 30, 2012 (the “Effective Date”) by and among
HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (the
“Borrower”), the several financial institutions party to the Loan Agreement (as
defined below) as lenders (the “Lenders”), and UNION BANK, N.A., as a Lender and
as agent for the Lenders (in such capacity, the “Agent”).

BACKGROUND

A. Borrower, the Lenders and Agent are parties to a certain Amended and Restated
Loan and Security Agreement, dated as of November 2, 2011, as amended, modified,
supplemented, extended or restated from time to time (collectively, the “Loan
Agreement”), pursuant to which the Lenders have agreed, subject to and on the
terms and conditions set forth therein, to make certain loans and other credit
accommodations to or for the benefit of Borrower.

B. The parties desire to amend the Loan Agreement in accordance with the terms,
and subject to the conditions, set forth herein.

AGREEMENT

The parties to this Amendment, intending to be legally bound, hereby agree as
follows:

1. Incorporation of Recitals. Each of the above recitals is incorporated herein
as true and correct and is relied upon by Agent and each Lender in agreeing to
the terms of this Amendment. Any capitalized term used but not defined herein
shall have the meaning ascribed thereto in the Loan Agreement.

2. Representations and Warranties. Borrower represents and warrants to, and
covenants and agrees for the benefit of, Agent and each Lender that:

a. the representations and warranties of Borrower set forth in the Loan
Agreement and each other Loan Document were true, correct and complete when
made, and remain true, correct and complete in all material respects as of the
date hereof (except to the extent such representations and warranties expressly
refer to an earlier date, in which case they are true, correct and complete in
all material respects as of such earlier date); provided that the foregoing
materiality qualifications shall not apply to any representations or warranties
that are qualified by materiality in the text thereof;

b. Borrower has the authority to execute this Amendment and the execution,
delivery, and performance by Borrower of this Amendment and the other documents,
instruments and agreements delivered or to be delivered in connection herewith
(i) are within the corporate powers of Borrower and have been duly authorized by
all necessary corporate action on the part of Borrower, (ii) do not require any
governmental or third party consents, except those which have been duly obtained
and are in full force and effect, (iii) do not and will not conflict with any
requirement of law or Borrower’s articles of incorporation, bylaws, minutes or
resolutions, (iv) after giving effect to this Amendment, do not result in any
breach of or constitute a default under any agreement or instrument to which
Borrower or any of its Subsidiaries is a party or by which they or any of their
respective properties are bound, and (v) do not result in or require the
creation or imposition of any mortgage, deed of trust, pledge, Lien, security
interest or other charge or encumbrance of any nature upon any of the assets or
properties of Borrower or any of its Subsidiaries;



--------------------------------------------------------------------------------

c. this Amendment and the other certificates, instruments, documents and
agreements delivered or to be delivered by Borrower in connection herewith have
been duly executed and delivered by Borrower and constitute the legal, valid,
and binding obligation of Borrower, enforceable against Borrower in accordance
with their respective terms, except to the extent that (i) enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws of general application affecting the rights and remedies of
creditors, (ii) enforcement may be subject to general principles of equity, and
(iii) the availability of the remedies of specific performance and injunctive
relief may be subject to the discretion of the court before which any
proceedings for such remedies may be brought;

d. no event has occurred or failed to occur, and after giving effect to this
Amendment will occur, that is, or, with notice or lapse of time or both would
constitute, a Default, an Event of Default, or a breach or failure of any
condition under any Loan Document; and

e. after giving effect to this Amendment, Borrower has no offset, defense,
counterclaim, dispute or disagreement of any kind or nature whatsoever with
respect to its liabilities, obligations and indebtedness arising under or in
connection with the Loan Agreement or any of the other Loan Documents.

3. Amendments to Loan Agreement.

a. Schedule A to the Loan Agreement is hereby amended by amending and restating,
or adding, the following definitions to read as follows:

“Additional Notes Indebtedness” means unsecured Indebtedness of Borrower in an
aggregate original principal amount not to exceed One Hundred Twenty Five
Million Dollars ($125,000,000) incurred after March 30, 2012 in one or more
issuances, including additional issuances under the 2011 Convertible Notes
Indenture, provided that each of the following conditions is satisfied for each
issuance: (a) the maturity date for such Indebtedness and the first date on
which any holder of such Indebtedness (or any agent, trustee or similar Person
acting for such holder) may demand that such Indebtedness (or any portion
thereof) be redeemed, repurchased, defeased, prepaid or accelerated or be “put”
to Borrower shall occur no earlier than the date that is one hundred eighty
(180) days after to the Commitment Maturity Date; (b) the financial covenants or
undertakings of Borrower in connection with such Indebtedness are no more
onerous or restrictive on Borrower or any of its Subsidiaries than those set
forth herein; (c) no Default or Event of Default shall have occurred and be
continuing at the time of or resulting from the issuance of such Indebtedness,
or any of the transactions contemplated thereby; (d) the issuance of such
Indebtedness is consummated in accordance with all Applicable Laws; (e) nothing
in the documentation related to such Indebtedness shall prohibit, restrict or
impair the attachment, perfection or enforcement of, or the exercise of rights
or remedies with respect to, Agent’s or any Lender’s Liens, now existing or
created in the future, on any assets or properties of Borrower to the extent
that Liens secure payment and performance of the Obligations, and (f) as of the
effective date of each issuance of such Indebtedness, and after giving effect to
each such transaction, Borrower is in compliance on an actual and pro forma
basis, with each of the Financial Covenants, and, no later than one (1) Business
Day prior to the date of each such issuance, Borrower shall have delivered to
Agent a Compliance Certificate certifying the same.

“Custody Agreement” means the Custody Agreement in form and substance
satisfactory to Agent, to be entered into not less than forty-five (45) days
prior to (and as a condition precedent to) the initial Loan (or such shorter
period as Agent may agree to in its sole discretion), by and between Bank, as
custodian, and Borrower, as amended, modified, supplemented or restated from

 

2



--------------------------------------------------------------------------------

time to time; it being understood and agreed that in connection with the
establishment of any Custodial Account, Borrower will enter into a new or
supplemental Custody Agreement which shall require the consent of Agent.

“Notes Indebtedness” means collectively, without duplication, the 2011
Convertible Notes Indebtedness and the Additional Notes Indebtedness.

“Permitted Indebtedness” means: (a) the Obligations; (b) Permitted Special
Purpose Indebtedness of Special Purpose Subsidiaries and refinancings, renewals
or extensions thereof, (c) Permitted Purchase Money Indebtedness;
(d) Indebtedness set forth in Schedule 4.6; (e) unsecured Indebtedness of
Borrower, incurred on or prior to March 30, 2012, in an aggregate original
principal amount not to exceed Seventy Five Million Dollars ($75,000,000) (the
“2011 Convertible Notes Indebtedness”) owing under Borrower’s 6.00% Convertible
Senior Notes due 2016 issued pursuant to that certain Indenture dated as of
April 15, 2011 by and between Borrower and U.S. Bank National Association (the
“2011 Convertible Notes Indenture”); (f) the Additional Notes Indebtedness;
(g) endorsement of instruments or other payment items for deposit; and
(h) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (c) and (d) so long as: (i) the terms and conditions of such
refinancings, renewals, or extensions do not, in Agent’s judgment, materially
impair the prospects of repayment of the Obligations by Borrower or materially
impair Borrower’s creditworthiness, (ii) such refinancings, renewals, or
extensions do not result in an increase in the principal amount of, or interest
rate with respect to, the Indebtedness so refinanced, renewed, or extended,
(iii) such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions that, taken as a whole, are
materially more burdensome or restrictive to Borrower, (iv) if the Indebtedness
that is refinanced, renewed, or extended was subordinated in right of payment to
the Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Lenders as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and (v) the Indebtedness that is
refinanced, renewed, or extended is non-recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, or extended.

“Possessory Collateral Agreement” means the Possessory Collateral Agreement in
form and substance satisfactory to Agent, to be entered into not less than
forty-five (45) days prior to (and as a condition precedent to) the initial Loan
(or such shorter period as Agent may agree to in its sole discretion), by and
among Borrower, Agent and Bank, in its capacity as Pledgeholder, as amended,
modified, supplemented or restated from time to time.

“Restricted Payment” means (a) the declaration or payment of any dividend,
distribution or the incurrence of any liability to make any other payment or
distribution of cash or other property or assets on or in respect of Borrower’s,
any Guarantor’s or any of their respective Subsidiaries’ Stock; (b) any payment
or distribution on account of the conversion, purchase, redemption, defeasance
or other retirement of Borrower’s, any Guarantor’s or any of their respective
Subsidiaries’ Stock (or warrants, options or rights to acquire Stock) or
Indebtedness other than (i) payments of principal, interest or repurchase price
in respect of the 2011 Convertible Notes Indebtedness in accordance with its
terms, (ii) subject to the restrictions in Section 4.17, regularly scheduled
payments of principal and interest under the Additional Notes Indebtedness in
accordance with its terms, (iii) issuance of common stock of Borrower upon
conversion of Notes Indebtedness, (iv) payment of cash upon conversion of the
2011 Convertible Notes Indebtedness; provided that Borrower demonstrates to
Agent that Borrower is in compliance with each of the

 

3



--------------------------------------------------------------------------------

covenants set forth in Section 3.24 on a current and pro forma basis, both
immediately before and after giving effect to each such payment of cash upon any
such conversion, and (iv) any payments and distributions in respect of the
Obligations; or (c) any payment, loan, contribution, or other transfer of funds
or other property to any Stockholder of such Person; provided, that no payment
to Agent, for the benefit of Agent and Lenders, or to any Bank Product Provider
in respect of Bank Products shall constitute a Restricted Payment.

b. The Loan Agreement is hereby amended by amending and restating
Section 3.24(a)(3) in its entirety to read as follows:

(3) Consolidated Debt to Tangible Net Worth. A ratio of total consolidated
liabilities (determined in accordance with GAAP), including without limitation,
the Obligations, the Notes Indebtedness and the outstanding Indebtedness of
Borrower’s Subsidiaries (including all SBA Affiliates), to Tangible Net Worth,
that is not more than 1.25 to 1.00.

c. The Loan Agreement is hereby amended by inserting a new Section 4.17 to read
as follows:

4.17 Additional Notes Indebtedness. (a) Prepay, defease, redeem, repurchase,
call or otherwise retire any Additional Notes Indebtedness prior to its stated
maturity date (or make any election or offer or give any notice with respect to
any of the foregoing), (b) make any payment in respect of any Additional Notes
Indebtedness, or permit any of its Subsidiaries to make any such payment, except
in compliance with the terms of such Additional Notes Indebtedness, or (c) amend
any provision of any document evidencing such Additional Notes Indebtedness that
would have the effect of making such Indebtedness no longer qualify as
Additional Notes Indebtedness.

4. Conditions Precedent. Borrower understands that this Amendment shall not be
effective and shall have no force or effect until each of the following
conditions precedent has been satisfied, or waived in writing by Agent (in
Agent’s sole discretion):

 

  a. Borrower shall have duly executed and delivered to Agent this Amendment;

 

  b. The representations and warranties of Borrower under the Loan Agreement,
the other Loan Documents and this Amendment, as applicable, shall be true and
correct in all material respects as of the date hereof (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they are true, correct and complete in all material respects as of such
earlier date); provided that the foregoing materiality qualifications shall not
apply to any representations or warranties that are qualified by materiality in
the text thereof;

 

  c. Agent shall have received for its own account a fully-earned and
nonrefundable fee in the amount of $5,000;

 

  d. Agent shall have received in immediately available funds, all out-of-pocket
costs and expenses (including reasonable attorneys’ fees and costs) incurred by
Agent in connection with this Amendment and the transactions contemplated hereby
and invoiced to Borrower prior to the date on which this Amendment is otherwise
to become effective; provided that the failure to invoice any such amounts to
Borrower prior to such date shall not preclude Agent from seeking reimbursement
of such amounts, or excuse Borrower from paying or reimbursing such amounts,
following the effective date of this Amendment; and

 

4



--------------------------------------------------------------------------------

  e. Agent shall have received such other documents, and completion of such
other matters, as Agent may reasonably deem necessary or appropriate.

5. Ratification and Confirmation of Loan Documents. Except as expressly set
forth in Section 3 hereof, the execution, delivery, and performance of this
Amendment shall not alter, modify, amend, or in any way affect any of the terms,
conditions, obligations, covenants, or agreements contained in the Loan
Agreement or any other Loan Document, and shall not shall not operate as a
waiver of any right, power, or remedy of Agent or any Lender under the Loan
Agreement or any other Loan Document. The Loan Agreement, all promissory notes,
guaranties, security agreements, and all other instruments, documents and
agreements entered into in connection with the Loan Agreement and each other
Loan Document shall be and remain in full force and effect in accordance with
their respective terms and hereby are ratified and confirmed by Borrower in all
respects.

6. No Waivers. This Amendment: (a) in no way shall be deemed to be a consent or
an agreement on the part of Agent or any Lender to waive any covenant, liability
or obligation of Borrower, any guarantor or any third party or to waive any
right, power, or remedy of Agent or any Lender, except as expressly set forth
herein; (b) in no way shall be deemed to imply a willingness on the part of
Agent or any Lender to grant any similar or other future waivers or to agree to
any future consents, amendments or modifications to any of the terms and
conditions of the Loan Agreement or the other Loan Documents; (c) shall not in
any way, prejudice, limit, impair or otherwise affect any rights or remedies of
Agent or any Lender under the Loan Agreement or any of the other Loan Documents,
including, without limitation, Agent’s or any Lender’s right to demand strict
performance of Borrower’s liabilities and obligations to Agent and the Lenders
and the Obligations under the Loan Documents at all times; (d) in no way shall
obligate Agent or any Lender to make any future amendments, waivers, consents or
modifications to the Loan Agreement or any other Loan Document; and (e) is not a
continuing waiver with respect to any failure to perform any Obligation.
Borrower acknowledges and agrees that: (i) except as expressly set forth herein,
the Loan Agreement has not been amended or modified in any way by this
Amendment, except as expressly provided herein, (ii) neither Agent nor any
Lender waives any failure by Borrower to perform its Obligations under the Loan
Agreement or any of the other Loan Documents, and (iii) Agent and each Lender is
relying upon Borrower’s and each Lender’s representations, warranties and
agreements, as set forth herein and in the Loan Documents in entering into this
Amendment. Nothing in this Amendment shall constitute a satisfaction of
Borrower’s Obligations.

7. Miscellaneous. Borrower acknowledges and agrees that the representations and
warranties set forth herein are material inducements to Agent and the Lenders to
deliver this Amendment. This Amendment shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto, and their respective
permitted successors and assigns. This Amendment and the Loan Agreement shall be
read together as one document. No course of dealing on the part of Agent, the
Lenders or any of their respective officers, nor any failure or delay in the
exercise of any right by Agent or the Lenders, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. The failure at any time to require strict
performance by Borrower of any provision of the Loan Documents shall not affect
any right of Agent or the Lenders thereafter to demand strict compliance and
performance. Any suspension or waiver of a right must be in writing signed by an
officer of Agent and/or the Lenders, as applicable. No other Person shall be
entitled to claim any right or benefit hereunder, including, without limitation,
the status of a third party beneficiary hereunder. This Amendment shall be
governed by and construed in accordance with the laws of the State of California
without reference to conflicts of law rules. If any provision of this Amendment
or any of the other Loan Documents shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed therefrom, and the remaining parts shall remain in full force as
though the invalid, illegal or unenforceable portion had never been a part
thereof. This Amendment may be executed in any number of counterparts, including
by electronic or facsimile transmission, each of which when so delivered shall
be deemed an original, but all such counterparts taken together shall constitute
but one and the same instrument.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Lenders have caused this Amendment
to be executed as of the date first written above.

 

BORROWER:

    HERCULES TECHNOLOGY GROWTH CAPITAL, INC.     By:  

 

    Name:  

 

    Title:  

 

[Signature Page to First Amendment to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

AGENT:

    UNION BANK, N.A., as Agent     By:  

 

      James B. Goudy     Title:   Vice President

LENDER:

    UNION BANK, N.A., as Lender     By:  

 

      James B. Goudy     Title:   Vice President

[Signature Page to First Amendment to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

LENDER:

    ROYAL BANK OF CANADA, as Lender     By:  

 

      Tim Stephens     Title:   Authorized Signatory

[Signature Page to First Amendment to Amended and Restated Loan and Security
Agreement]